DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated December 02, 2021.
In the amendment dated on December 02, 2021, claims 1-15 have been amended and 16-17 have been newly added.
Claims 1, 3-9, 11-12 and 14-17 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Dan C. Hu of registration number 40,025, on March 09, 2022.  During the telephone conference, Mr. Hu has agreed and authorized the examiner to further amend Claims 1, 3-9, 11-12 and 14-17 on the amendment dated on December 02, 2021.

Claims
Replacing Claims 1, 3-9, 11-12 and 14-17 of the amendment dated on December 02, 2021with the following:
Claims:
1.	A method for regulating modification of a distributed digital ledger at a first node, the method comprising:
	receiving, from the first node at a second node comprising a hardware processor, a request for access of a cryptographic key;
	in response to the request, determining, at the second node, whether policy data received from the first node satisfies a policy, wherein the policy data refers to one or a combination of an operating system (OS) version and a secure hardware of the first node, and the policy specifies criteria relating to one or a combination of the OS version and the secure hardware of the first node; and 
controlling, by the second node based on whether the policy data satisfies the policy, access to the cryptographic key by the first node to use when modifying the distributed digital ledger, wherein use of the cryptographic key by the first node when modifying the distributed digital ledger allows for a modification of the distributed digital ledger without a community check for accepting the modification of the distributed digital ledger.

2.	(Cancelled)

3.	The method of claim 1, further comprising:
	requesting, by the second node, the policy data from the first node; and
receiving, by the second node from the first node, the policy data.



5.	The method of claim 1, wherein the controlling of the access to the cryptographic key comprises transmitting, by the second node, the cryptographic key to the first node. 

6.	The method of claim 1, further comprising:
	generating a transaction including an attestation of an execution state of the first node; and
	verifying conformance of the attestation with the policy.

7.	The method of claim 1, further comprising:
	checking a certificate received from the first node representing node hardware parameters; and
	enabling modification of the distributed digital ledger by the first node.

8.	The method of claim 1, further comprising:
	generating a cryptographic proof using a secure execution environment of the first node; and
	attesting to a validity of the cryptographic proof.


	a processor; and
	a non-transitory storage medium storing instructions executable on the processor to:
		receive, at the first node from a second node, a request for access of a cryptographic key;
		in response to the request, determine, at the first node, whether policy data received from the second node satisfies a policy relating to access of the cryptographic key for use in modifications of a distributed digital ledger, wherein the policy data refers to one or a combination of an operating system (OS) version and a secure hardware of the second node, and the policy specifies criteria relating to one or a combination of the OS version and the secure hardware of the second node; and
		in response to determining that the policy data referring to one or a combination of the OS version and the secure hardware of the second node satisfies the policy, send, from the first node to the second node, the cryptographic key for use when modifying the distributed digital ledger by the second node, wherein use of the cryptographic key by the second node when modifying the distributed digital ledger allows for a modification of the distributed digital ledger without a community check for accepting the modification of the distributed digital ledger.

10.	(Cancelled)  

	receive a transaction including an attestation of an execution state of the second node; and
	verify conformance of the attestation with the policy.

12.	A non-transitory machine-readable storage medium comprising instructions that upon execution cause a first node to: 	
request policy data from a second node representing a set of parameters of the second node, wherein the set of parameters comprises a first parameter referring to an operating system (OS) version of the second node, and a second parameter referring to a secure hardware of the second node; 
determine, based on the set of parameters, whether the second node is to be provided with access of a cryptographic key; and
	in response to determining based on the set of parameters that the second node is to be provided with the access of the cryptographic key, send from the first node to the second node, the cryptographic key stored at the first node, wherein the cryptographic key enables the second node to modify a distributed digital ledger, wherein use of the cryptographic key by the second node when modifying the distributed digital ledger allows for a modification of the distributed digital ledger without a community check for accepting the modification of the distributed digital ledger.

13.	(Cancelled) 

	attest to a validity of a cryptographic proof generated using a secure execution environment of the second node.

15.	The non-transitory machine-readable storage medium of claim 12, wherein the instructions upon execution cause the first node to:
	verify conformance of an attestation included in a transaction generated at the second node and representing an execution state of the second node with a policy.

16.	The first node of claim 9, wherein the policy data satisfying the policy indicates that the secure hardware of the second node is able to establish a secure execution environment at the second node.

17.	The non-transitory machine-readable storage medium of claim 12, wherein the policy data satisfying a policy indicates that the secure hardware of the second node is able to establish a secure execution environment at the second node.

Allowable Subject Matter
Claims 1, 3-9, 11-12 and 14-17 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable based on the amendment presented in the amendment dated on December 02, 2021 and the examiner’s amendment dated on March 09, 2022.
Specifically, the independent claim 1 now recites limitations as follows:
“A method for regulating modification of a distributed digital ledger at a first node, the method comprising:
	receiving, from the first node at a second node comprising a hardware processor, a request for access of a cryptographic key;
	in response to the request, determining, at the second node, whether policy data received from the first node satisfies a policy, wherein the policy data refers to one or a combination of an operating system (OS) version and a secure hardware of the first node, and the policy specifies criteria relating to one or a combination of the OS version and the secure hardware of the first node; and 
controlling, by the second node based on whether the policy data satisfies the policy, access to the cryptographic key by the first node to use when modifying the distributed digital ledger, wherein use of the cryptographic key by the first node when modifying the distributed digital ledger allows for a modification of the distributed digital ledger without a community check for accepting the modification of the distributed digital ledger”.
The cited reference by Joshua Daniel (US PGPUB. # US 2021/0099299) discloses, providing access to a cryptographic key for a key requester, the key being associated with an owning secure computing component by a digitally signed record in a blockchain wherein the blockchain is accessible (Abstract). FIG. 3 is a flow diagram of a method of providing access to a cryptographic key 205 for a key requester 206 according to embodiments of the present disclosure. Initially, at 302, the key requester 206 requests access to the key 205 from the receiving HSM 203. The receiving HSM 203 communicates 304 a request to the owning HSM 202 to transfer the key 205, and ownership of the key 205, to the receiving HSM 203 in order that the requester's request can be satisfied. At 306 the owning HSM 202 verifies an entitlement of the requester 206 to access the key 205. This verification can be achieved based on identification information for the 206 that can be provided by the requester 206, such as via the receiving HSM 203. Responsive to the verification of entitlement of the requester 206, the owning HSM 202 generates 308 a new record (a transaction) for storage in the blockchain 208 to record a transfer of ownership of the key 205 from the owning HSM 202 to the receiving HSM 203. The record is provided to miners 210 in the miner network for validation 310 and eventual commitment to the blockchain 208 as a new blockchain record 312, such as a new transaction as part of a new validated block of transactions. (Fig. 3(304, 306), ¶31-¶32).
The reference by Stephen R. Hanna (US PAT. # US 8,458,462) discloses, an endpoint device 10 sends a health status report to secure multicast system 5 providing a detailed inventory of its current configuration, including the software agents that are installed on the endpoint. The health status report may comprise one or more messages that indicate the health status of the requesting endpoint device. As used herein, the term "health status" refers to a configuration of the endpoint device. Generally, the relevant configuration for the device is a software configuration and operating environment provided by the endpoint device. For example, the health status of the endpoint device may indicate whether the endpoint device is currently using the most recent version of an antivirus software application or the most recent virus definitions. In another example, the health status of multicast server 6 may indicate whether the most recent operating system patches have been installed. In (CL(8), LN(35-55)). Hanna further teaches, after receiving the request and prior to providing access to the secure multicast content, whether characteristics of the network device satisfy the one or more health policies by comparing the health status report with the one or more health policies, wherein the communication module sends credentials to the network device when the characteristics of the network device satisfy the one or more health policies, wherein the credentials comprise a certificate indicating that the network device has been verified by the access control server to have a configuration that conforms to one or more health policies that must be satisfied before the endpoint device is allowed to receive secure multicast content, and wherein the certificate includes a timestamp indicating a date and time that the multicast access control server verified the configuration of the network device. (Claim 15).
Sprague et al. (US PGPUB. # US 2016/0275461) discloses, a full validation of an unknown client device prior to acceptance of a block chain transaction would provide further security for block chain transactions. The health of the device can be attested to prior to engaging in electronic transactions. In some embodiments, automation of full device integrity verification is provided as part of a block chain transaction. Certain aspects of the invention enable trust in devices. Some embodiments (Abstract).
Brunet et al. (US PGPUB. # US 2019/0179951) discloses, associating and reconciling disparate key-value pairs corresponding to a target entity across multiple organizational entities using a distributed match. A shared output mapping may be generated that associates and reconciles common and/or conceptually aligned key-value pairs across the multiple organizational entities. The shared output mapping allows any given organizational entity to leverage information known to other organizational entities about a target entity. In this manner, the organizational entities participate in an information sharing ecosystem that enables each organizational entity to provide a user with a more optimally customized user experience based on the greater breadth of information available through the shared output mapping. (Abstract).
Bhargav-Spantzel et al. (US PGPUB. # US 2018/0183586) discloses, an authentication policy for implementing a user authentication factor (or multiple factors) may be deployed at a client computing device to control generation and use of a cryptographic key. Operations for generating a cryptographic key in accordance with an authentication policy may include: receiving the authentication policy from a policy broker, (Abstract).
Baker et al. (US PGPUB. # US 2018/0337771) discloses, one or more of receiving an access request from a requesting device for access to an encryption key associated with a user device, broadcasting the request to peer nodes for approval or disapproval, storing a transaction to a blockchain indicating the approval or disapproval of the request for access to the encryption key, and providing access to the encryption key when the approval is indicated. (Abstract).
Jain et al. (US PGPUB. # US 2018/0300471) discloses, a data management system manages secured data for a plurality of users. The data management system utilizes an access authorization system to authenticate users seeking access to the data management system. The access authorization system provides access tokens to authenticated users. The access tokens enable the authenticated users to access the data management system without again providing authentication data. (Abstract).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “…….wherein use of the cryptographic key by the second node when modifying the distributed digital ledger allows for a modification of the distributed digital ledger without a community check for accepting the modification of the distributed digital ledger”,  in combination with the rest of the limitations recited in the independent claim(s).

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 9 is a first node claim of above method claim 1 and Claim 12 is a non-transitory machine readable storage device claim of above method claim 1, and therefore, they are also allowed.
Claims 3-8 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 11 and 16 depend on the allowed claim 9, and therefore, they are also allowed.
Claims 14-15 and 17 depend on the allowed claim 12, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498